Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each first lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 10,126,076), hereinafter (“Klein”).  
Re claims 1-4, Klein (Figs 16A and 16B) discloses an adapter for coupling ammunition magazines together, comprising a structure formed as a single contiguous piece that includes: a first interior pocket (401) having a first opening facing in a first direction, the first interior pocket defined by a first pair of opposed sidewalls (155s), an first end wall (116), and a first floor (108), wherein the first floor corresponds to a first surface of a continuous plate spanning the first pair of opposed sidewalls (area between 440s is a first surface), and the first interior pocket is configured to receive a base of a first magazine; and a second interior pocket (402) having a second opening facing in a second direction opposite the first direction, the second interior pocket defined by a second pair of opposed sidewalls, a second end wall, and a second floor, wherein the second floor corresponds to a second surface of the continuous plate that is opposite the first surface, and the second interior pocket is configured to receive a base of a second magazine.
Re claims 5 and 6, Klein discloses an adapter for coupling ammunition magazines together, comprising a structure formed as a single contiguous piece that includes: a first interior pocket (401) having a first opening facing in a first direction, the first interior pocket defined by a first pair of opposed sidewalls, an first end wall, and a first floor, wherein the first floor corresponds to a first surface of a plate spanning the first pair of opposed sidewalls, and the first interior pocket is configured to receive a base of a first magazine; and a second interior pocket (402) having a second opening facing in a second direction opposite the first direction, the second interior pocket 
Re claim 7, Klein discloses an adapter for coupling ammunition magazines together, comprising a structure formed as a single contiguous piece that includes: a first interior pocket having a first opening facing in a first direction, the first interior pocket defined by a first pair of opposed sidewalls, an first end wall, and a first floor, wherein the first floor corresponds to a first surface of a plate spanning the first pair of opposed sidewalls, and the first interior pocket is configured to receive a base of a first magazine; and a second interior pocket having a second opening facing in a second direction opposite the first direction, the second interior pocket defined by a second pair of opposed sidewalls, a second end wall, and a second floor, wherein the second floor corresponds to a second surface of the plate that is opposite the first surface, and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641